Citation Nr: 1126469	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-38 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for skin cancer.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a psychiatric disability other than PTSD, to include anxiety.

4. Entitlement to restoration of a 100 percent evaluation for prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 1966 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The August 2008 rating decision denied entitlement to service connection for psychiatric disability other than PTSD (to include anxiety and depression), and denied the appellant's claims to reopen his claims for service connection for skin cancer and PTSD.  The March 2010 rating decision reduced the evaluation for service-connected prostate cancer from 100 percent disabling to 20 percent, effective June 1, 2010.

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

At the May 2011 hearing, the appellant testified on the issues of entitlement to an increased rating for prostate cancer and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  The issues of entitlement to an evaluation in excess of 20 percent for prostate cancer and entitlement to a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2006 rating decision denied the appellant's claim for entitlement to service connection for PTSD, on the basis of no evidence of a current disability.

2.  The appellant did not file a timely notice of disagreement with the August 2006 rating decision.           

3.  Evidence received subsequent to the August 2006 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for PTSD.

4.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has an acquired psychiatric disability other than PTSD, to include anxiety, that is related to service.  

5.  In November 2009, the RO notified the appellant of a proposed rating decision to reduce the evaluation for prostate cancer from a 100 percent schedular rating to a 20 percent schedular rating based on an improvement shown in his condition.

6.  A rating decision dated in March 2010 reduced the 100 percent schedular evaluation assigned for prostate cancer to 20 percent, effective June 1, 2010.

7.  At the time of the reduction, a 100 percent evaluation for the appellant's disability had been in effect since August 2008, less than five years.

8.  The evidence reflects that the appellant had an improvement of his service-connected prostate cancer so as to warrant a reduction in the assigned rating from 100 percent to 20 percent.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final as to the claim of service connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received since the August 2006 rating decision to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  An acquired psychiatric disability, other than PTSD, to include anxiety, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  The criteria for restoration of a 100 percent evaluation for prostate cancer have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim to reopen his claim for entitlement to service connection for PTSD, his claim for entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety, and his claim for entitlement to restoration of a 100 percent evaluation for prostate cancer.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim for entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety, a letter dated in June 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

The June 2008 letter provided notice of the information and evidence necessary to substantiate a service connection claim, as well as the elements of new and material evidence; however, the reasons for the prior denial of the appellant's claim for entitlement to service connection for PTSD were not provided, as prescribed in Kent.  Nevertheless, the Board finds that the appellant has not been prejudiced by this notice defect as the record demonstrates that he had actual knowledge in this regard.  The appellant was provided a copy of the August 2008 rating decision which described the reasons for the prior final denial.  Additionally, a statement of the case issued in September 2009 outlined the same information.  

With regard to the appellant's claim for entitlement to restoration of a 100 percent evaluation for prostate cancer, there are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions of disability ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA.  The Court has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one . . . .") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).  The notice provisions of 38 C.F.R. § 3.105 will be discussed below.

Duty to Assist

With regard to the appellant's claims for entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety, and entitlement to restoration of a 100 percent evaluation for prostate cancer, and his claim to reopen his claim for entitlement to service connection for PTSD, the Board concludes that VA's duty to assist has been satisfied.  The appellant's service treatment records and relevant VA medical records are in the file.  The appellant claimed that he received treatment for anxiety and PTSD at the Minneapolis VA Medical Center from 1969 to 1970.  (See September 2009 substantive appeal).  A January 2010 memorandum reflects that the appellant's VA treatment records for mental health treatment between 1969 and 1970 are unavailable for review.  The appellant was notified of the unavailability of the records in a December 2009 letter.  The appellant has stated that portions of his service treatment records are missing.  (See July 2010 statement).  However, there is no indication that his service treatment records are incomplete.  The service treatment records include his November 1965 pre-induction and November 1967 separation examination reports.  

A July 2006 VA PTSD Evaluation report reflects that the appellant reported that he was receiving Social Security Administration disability benefits.  A May 2010 psychiatric VA examination report indicates that the appellant reported that he retired in 2004 due to physical problems and noted that he had numerous chronic health problems.  The July 2006 VA PTSD Evaluation report also reflects that the appellant reported that he had not received mental health treatment in the past.  As the appellant's statements indicate he is receiving Social Security Administration disability benefits due to physical problems and not mental health problems, the Social Security Administration records are not relevant to the appellant's claim for entitlement to service connection for a psychiatric disability other than PTSD, to include anxiety or his claim to reopen his claim for entitlement to service connection for PTSD.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a May 2010 psychiatric examination to obtain an opinion as to whether any psychiatric disability found in the examination was the result of service.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

At the May 2011 Board hearing, the appellant's representative requested a new VA examination on mental health issues, claiming that the appellant had an altercation with the May 2010 VA examiner.  (See May 2011 Board Hearing Transcript (Tr.) at p. 12).  However, there is no evidence in the claims file indicating that there was an altercation or that the VA examiner was biased.  As noted above, the VA examination is adequate.  Consequently, the Board finds that a new VA examination on mental health issues is not warranted.

With regard to the appellant's claim for entitlement to restoration of a 100 percent evaluation for prostate cancer, the appellant was seen for an October 2009 VA examination which was thorough, full and complete, as will be discussed further below.  In short, the Board believes that the issue was properly developed for appellate purposes.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. PTSD

Applicable Law

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2010).  A veteran who served during a period of war, like the appellant, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Analysis

In an August 2006 rating decision, the RO denied service connection for PTSD based on a finding that there was no evidence of a diagnosis of PTSD or of medical evidence linking that diagnosis to verifiable in-service stressors.  The appellant did not appeal the decision.  No statements were received from the appellant until his February 2008 claim for entitlement to service connection for PTSD, dated more than one year after the August 2006 rating decision.  Consequently, the August 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

The evidence of record at the time of the previous final denial, in August 2006 included the appellant's service treatment records and VA treatment records, including a July 2006 VA examination report.  The July 2006 VA examiner found that the appellant did not meet the diagnostic criteria for PTSD.  There was no evidence in the appellant's service treatment records or VA treatment records that he had been diagnosed with PTSD.

The evidence added to the record subsequent to the last final denial, in August 2006 includes additional statements from the appellant and VA treatment records, including a May 2010 psychiatric VA examination.  The evidence was not of record at the time of the January 2006 Board decision, and is thus "new."  However, for the reasons below, the Board finds that the evidence is not material.

The May 2010 VA examination report reflects that the appellant did not meet the DSM-IV diagnostic criteria for any mental disorder.  The May 2010 VA examiner based his opinion on an evaluation of the appellant and a review of the appellant's claims file.  Similarly, the appellant's VA treatment records do not reflect that the appellant has been diagnosed with PTSD.  A May 2009 VA treatment record noted that the appellant was seeking service connection for PTSD.  The record indicates it was unclear if the appellant actually experienced stressors that would meet Criterion A for PTSD, though the patient was not a very good historian. The record indicates that the appellant had an Axis I diagnosis of depression, not otherwise specified; rule out PTSD; rule out alcohol abuse.  As the May 2010 VA examination report and VA treatment records do not indicate that the appellant has a diagnosis of PTSD, they do not relate to an unestablished fact necessary to substantiate the claim, and are thus not material.  38 C.F.R. § 3.156(a).    

The appellant has expressed a belief that he has PTSD as a result of service.  The evidence received subsequent to a last final decision is presumed credible for purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the contention.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As a lay person, the appellant's statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, PTSD, which is typically confirmed through diagnostic studies, is not the type of disorder which is susceptible to lay opinion concerning diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the appellant had previously asserted that he had PTSD in his original claim for service connection for PTSD prior to the last final rating decision in August 2006.  Thus, the Board finds that the appellant's statements that he has PTSD as a result of service do not constitute new and material evidence to warrant reopening.  

After a review of the evidence submitted by the appellant and added to the file since the August 2006 rating decision, the Board finds that it is cumulative and redundant of the evidence of record at the time of the last prior final denial and does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above does not indicate that the appellant has a diagnosis of PTSD.

In the absence of evidence establishing that the appellant has PTSD, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the appellant has a diagnosis of PTSD.  Accordingly, the Board concludes that the additional evidence is not new and material.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Service Connection

Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Analysis

In February 2008 the appellant filed, in pertinent part, a claim of entitlement to service connection for anxiety.  Even though the appellant specified that he sought service connection for anxiety, his claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As noted above, the Board has separately considered the appellant's claim to reopen his claim for entitlement to service connection for PTSD.  The Board notes that the appellant separately filed a claim for entitlement to service connection for depression.  The appellant's claim for entitlement to service connection for depression was denied in an August 2008 rating decision.  The appellant withdrew his appeal for service connection for depression in April 2009.  An August 2010 rating decision denied the appellant's claim for entitlement to service connection for depression as secondary to his service-connected prostate cancer.  However, the appellant did not appeal the decision.  Thus, the issue of entitlement to service connection for depression is not before the Board.  Consequently, the Board has characterized the issue as entitlement to service connection for a psychiatric disability, other than PTSD, to include anxiety.

In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of a psychiatric disability, to include anxiety, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of a psychiatric disability, service connection is not warranted in this matter.

The appellant was evaluated at a VA examination in July 2006 to determine whether he had a diagnosis of PTSD.  As noted above, the appellant reported that he had not received mental health treatment in the past.  The VA examiner noted that the appellant did endorse worry about his financial situations and his health, which keeps him awake and is difficult to control at times.  The VA examiner noted that the worry did not appear to be excessive, given his limited financial resources and poor health.  She found that the appellant did not appear to meet the criteria for generalized anxiety disorder.  The VA examiner further found that the appellant did not meet criteria for any psychological disorders except for alcohol dependence in partial remission.  As the VA examiner based her opinion on a thorough examination of the appellant and a review of his claims file and medical history, the Board finds the July 2006 VA examination to be probative.

The Board notes that the May 2009 VA treatment record indicates the appellant had an Axis I diagnosis of depression, not otherwise specified.  It was noted that PTSD and alcohol abuse should be ruled out as diagnoses.  As noted above, the appellant was separately denied entitlement to service connection for depression and did not appeal the claim.  Thus, the issue of entitlement to service connection for depression is not before the Board.  The appellant's VA treatment records do not reflect that the appellant has been diagnosed with any other acquired psychiatric disability.

The appellant was seen for a VA examination in May 2010.  The VA examiner reviewed the appellant's claims file and VA treatment records.  After evaluating the appellant, the VA examiner determined that the appellant had an Axis I diagnosis of a history of alcohol dependence, in remission.  No other psychiatric disability was noted.  The VA examiner specifically found that the appellant did not meet the DSM-IV diagnostic criteria for any mental disorder at present.  

The appellant is competent to comment on his symptoms, but not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant has not been shown to possess the requisite skills necessary to be capable of making medical conclusions.  Thus, the appellant is not competent to report that he has a diagnosis of a mental disorder.  Consequently, the appellant's assertion that he has a diagnosis of anxiety is less probative than the May 2010 VA examiner's findings.  See Jandreau v. Nicholson, 492 F.3d at 137.

The Board finds that there is no evidence, other than the appellant's assertions, that the appellant has a diagnosis of an acquired psychiatric disability, to include anxiety, at any time during the appeal period.  Without a current showing of a psychiatric disability, service connection is not warranted in this matter.  Thus, the Board concludes that the preponderance of the evidence is against a finding that the appellant has an acquired psychiatric disability (other than PTSD), to include anxiety, that is related to his service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Rating Reduction

The appellant has asserted that the March 2010 rating decision should not have reduced his rating for prostate cancer from 100 percent disabling to 20 percent disabling, effective June 1, 2010.  At the May 2011 Board hearing, the appellant's representative specified that the appellant sought restoration through June 2010 of the 100 percent rating.  (See Tr. At p.15).  The appellant asserted that he was going through chemotherpay through June of 2010.  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).  In the context of a rating reduction case, it must be shown by a preponderance of the evidence that the reduction was warranted.  Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

For the reasons detailed below, the Board concludes that the reduction in the assigned disability rating for the appellant's prostate cancer from 100 percent to 20 percent was done in a procedurally correct manner, and that the preponderance of the evidence is against a continuation of the 100 percent rating.

As noted above, the provisions of 38 C.F.R. § 3.105 apply to reductions; 38 C.F.R. § 3.105(e) states that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

In the present case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  A letter from the RO to the appellant, dated in November 2009, notified the appellant of the proposed reduction in his disability rating for his service-connected prostate cancer based on an improvement of his condition.  The letter included a copy of the November 2009 proposed rating decision, and informed the appellant that he could submit additional evidence to show that the compensation payments should be continued at the then-current levels and that if no additional evidence was received within 60 days, his disability evaluation would be reduced.  Furthermore, the appellant was advised of his right to request a personal hearing "to present evidence or argument on any important point in your claim."  The appellant did not request a hearing, and the record indicates that he did not submit additional evidence.  The first document received from the appellant following November 2009 notice of the proposed reduction was an April 2010 notice of disagreement with the March 2010 rating decision that reduced his rating for prostate cancer.  Based on the foregoing, the Board finds that the appropriate due process requirements were correctly followed by the RO.

The rating stabilization procedural safeguards set forth in 38 C.F.R. § 3.344(a) and (b) (2010) are not applicable in the instant case because they only apply to ratings which have been in effect for long periods at a sustained level (five years or more).  See Lehman v. Derwinski, 1 Vet. App. 339 Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  VA regulations provide that, with respect to other disabilities that are likely to improve, namely those for which evaluations have been in effect for less than five years, an adequate re-examination that discloses improvement in the condition will warrant reduction in rating.  38 C.F.R. § 3.344(c).  The Board finds that actions taken by the RO throughout the reduction process culminating with the final reduction in the March 2010 rating decision demonstrate that 38 C.F.R. § 3.344 was given proper prior consideration.

The appellant was awarded service connection and assigned a 100 percent disability rating, effective August 8, 2008, the date the appellant filed his claim.  (See October 2008 rating decision).  The November 2009 rating decision proposed a reduction of the prostate cancer disability rating from 100 percent to 20 percent.  The March 2010 rating decision issued a final reduction of the prostate cancer disability rating from 100 percent to 20 percent, effective June 1, 2010.  Therefore, the appellant's 100 percent disability rating for prostate cancer was not in effect for five years when it was reduced to 20 percent.  As such, any re-examination disclosing improvement in the appellant's service-connected disability would warrant a rating reduction.  38 C.F.R. § 3.344(c).  However, in any rating reduction case, not only must it be determined that an improvement in disability has actually occurred, but also that that the improvement in disability actually reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).

After careful review of the record, the Board concludes that improvement of the service-connected prostate cancer was shown at the time of the proposed rating reduction in November 2009.  The 100 percent rating was initially assigned to the service-connected prostate cancer based upon the findings of a September 2008 VA examination and VA treatment records.  The September 2008 VA examination indicated that the appellant had a diagnosis of prostate cancer and that radiation therapy was planned.  A January 2009 VA treatment record reflects that the appellant received radiation treatment from November 12, 2008, to January 15, 2009, for prostate cancer.  The record reflects that his prostate cancer radiotherapy was completed in January 2009.  

The evidence of record indicates that the service-connected prostate cancer had improved at the time of the proposed reduction, and re-examination in October 2009 reflected such improvement.  The October 2009 VA examination report indicates that the appellant was showing no evidence of prostate cancer, either clinical or biochemical, at that time, according to his VA treatment records.  The appellant was retired and took no medications for his prostate.  The VA examiner noted that the appellant had not had any treatment for the prostate cancer since the radiation stopped and no treatment was planned for the future.  The VA examiner noted that, at the present time, the appellant was biochemically and clinically negative for tumor.  Although the appellant asserted at the May 2011 Board hearing that he received chemotherapy through June 2010 for prostate cancer, the appellant's VA treatment records do not reflect that he had any further treatment for prostate cancer.  (See Tr. at p. 15).  A May 2010 VA treatment record, which was not part of the evidence considered by the RO at the time of the reduction, reflects that he had a radiation oncology consultation for adenocarcinoma of the small bowel, for which he is not service-connected.  An October 2010 VA treatment record reflects that the appellant had radiation treatment for colon cancer through May 2010 and underwent a colonoscopy in June 2010.  As noted above, the appellant has asserted that he underwent chemotherapy for prostate cancer through June 2010.  However, the evidence reflects that the appellant underwent chemotherapy for nonservice-connected colon cancer, and not his service-connected prostate cancer.  The appellant's VA treatment records do not reflect that he has had any treatment for prostate cancer following completion of his radiation treatment in January 2009.     

The Board notes that under the Diagnostic Code at issue, the 100 percent rating initially awarded was not designed or intended to be a permanent reflection of the appellant's disability picture.  Rather, the 100 percent rating which the veteran seeks to have restored was awarded pursuant to Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  That code section affords a single temporary 100 percent evaluation and contains no listing or symptomatology associated with such rating.  It was awarded solely because the appellant's condition was in active malignancy and he was undergoing therapeutic treatment.  A Note to Diagnostic Code 7528 provides that following the cessation of surgical, X- ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue, with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.

Accordingly, the assignment of a 100 percent rating under Diagnostic Code 7528 is clearly intended to be temporary in nature.  The appellant here actually received that rating for almost 18 months following cessation of treatment therefor.  The code is clear that the 100 percent rating is to be replaced by a rating reflecting residual symptomatology due to a therapeutic procedure, such as radiation treatment.  As the there is no evidence that the appellant has received additional treatment for prostate cancer since January 2009, the remaining issue for considered is whether the appellant's residual symptomatology warranted a rating in excess of the 20 percent rating assigned in the March 2010 rating action.  

At the October 2009 VA examination, the appellant reported that he was incontinent and that it was getting worse.  He reported that he did not use any pads.  He occasionally had stress incontinence.  He had nocturia three to four times.  He did not have frequency.  He urinated about every three hours.  He had no hematuria.  He did have urgency.  He occasionally had dysuria and will occasionally strain.  He had hesitancy.  He had difficulty starting his stream at time sand he had a reduction in stream.  The appellant was impotent following Zoladex shots.  He had diarrhea with bowel movements.  He had urgency and three to four times a month will soil himself.  He did not use pads because of his fecal incontinence at times and he had no blood.  The appellant also reported that he was retired, and that he has no difficulties with taking a shower, bath or dressing.  He had mild difficulties doing recreation and grooming and moderate difficulties doing chores, shopping, eating and going to the toilet.  He reported severe difficulties with exercise and travel.     

At the May 2011 Board hearing, the appellant reported that he has had problems with incontinence since having stomach surgery.  (See Tr. at p. 17).  The appellant stated that following the prostate surgery, he did not wear any diapers at that time.  He also indicated that his symptoms were not as severe until after his stomach surgery.  There is no indication the stomach surgery is related to his prostate cancer.  He reported that regarding his prostate, everything has been fine.  (Tr. at p. 18).  The appellant's statements were consistent with the evidence of record at the time of the March 2010 reduction of the rating for prostate cancer from 100 percent to 20 percent. 

The Board notes that in a July 2010 statement, received after the March 2010 rating decision, the appellant reported that he got hot and cold flashes and sweats, and that he wore diapers 75 percent of the time.  He reported that he has had these conditions since his prostate treatment.  In contrast, at the May 2011 hearing, he reported that he did not wear pads following his prostate treatment.  The appellant is competent to report his symptoms.  As the July 2010 statement conflicts with the appellant's statements at the October 2009 VA examination and May 2011 Board hearing, where he indicated that he did not wear diapers following the prostate surgery, the Board finds that the July 2010 statement is less than credible.  Moreover, at the time of the reduction, the appellant's July 2010 statement was not available to the RO.  

As previously described, Diagnostic Code 7528 directs that residuals of the Veteran's disability are to be rated on either renal dysfunction or voiding dysfunction, whichever is predominant.  Under 38 C.F.R. § 4.155a, a voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent material which must be changed more than 4 times per day.  

The Diagnostic Code for urinary frequency provides for a 10 percent rating for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.

The Diagnostic Code for obstructed voiding provides for a noncompensable rating for obstructive symptomatology with or without stricture disease requiring dilation 1 to 2 times per year.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring periodic dilation every 2 to 3 months.  Urinary retention requiring intermittent or continuous catheterization warrants a  30 percent rating.

The Diagnostic Code for renal dysfunction provides for a noncompensable rating for albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.     

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated.  At the time of the March 2010 reduction, the appellant reported there is no indication the appellant had symptoms of renal dysfunction.  The appellant did have symptoms of a voiding dysfunction.  The appellant reported that he had nocturia three to four times at the October 2009 VA examination.  As noted above, a 20 percent rating is warranted for  awakening to void three to four times per night.  There is no indication that the appellant had a daytime voiding interval of less than one hour, or awakening of void five or more times per night, which would warrant the next higher rating of 40 percent.  There is also no indication the appellant had urinary retention requiring intermittent or continuous catheterization, which would warrant a 30 percent rating for obstructed voiding.  As the appellant reported that he did not use any pads at the time of the reduction in the October 2009 VA examination and May 2011 hearing, a higher rating is not warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  Although the appellant indicated he was impotent due to prostate cancer at the October 2009 VA examination, the appellant is separately rated for impotency associated with prostate cancer.

The Board finds that the October 2009 VA re-examination report was full and complete.  The VA examiner interviewed and evaluated the appellant.  Although the October 2009 VA examiner noted that the appellant's claims file and medical records were not present, the VA examiner stated that he reviewed the appellant's VA treatment records in VA's electronic system.  The appellant has reported that all of his treatment has been at VA.  (See Tr. at p. 4; April 2010 notice of disagreement; July 2010 statement).  As the October 2009 VA examiner reviewed the appellant's VA treatment records electronically, and cited them in his report, the Board finds that the VA examination is adequate.  Moreover, the October 2009 VA examination report is consistent with the VA treatment records in the claims file, which indicate that the appellant has not had any treatment for prostate cancer since January 2009.

The Board finds that the evidence indicates the appellant was not receiving treatment for prostate cancer at the time of the rating reduction, and was thus, not entitled to a 100 percent rating under Diagnostic Code 7528.  The appellant was rated at 100 percent for more than the six months following cessation of treatment, satisfying the requirements of Diagnostic Code 7528.  At the October 2009 VA examination, the appellant reported nocturia three to four times a night, warranting a 20 percent rating for voiding dysfunction, rated as urinary frequency.  Therefore, the reduction in rating from 100 percent to 20 percent was supported by the evidence of record at the time of the rating reduction decision.  

In sum, based on the evidence of record at the time of the rating reduction decision, the Board finds that a preponderance of the evidence establishes that the appellant's prostate cancer was appropriately rated at 20 percent, and that the reduction from the previously assigned 100 percent rating by the RO was warranted and supported by the evidence of record.  See Brown, 5 Vet. App. at 421; Kitchens, 7 Vet. App. at 325.  The appellant was afforded a full and complete evaluation of his prostate cancer and residual symptoms in the October 2009 VA examination.  As the appellant is no longer receiving treatment for prostate cancer, there has been an improvement in the appellant's ability to function under the ordinary conditions of life and work.  In the November 2009 and March 2010 rating decisions, the RO considered the October 2009 VA examination and VA treatment records from January 2009 and from May 2009 to July 2009, which indicated the appellant's prostate cancer had improved.  The Board concludes that the reduction of the 100 percent rating for the service-connected prostate cancer to 20 percent, effective June 1, 2010, was proper.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence not having been received, the claim for service connection for PTSD is not reopened.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety, is denied.

Entitlement to restoration of a 100 percent disability evaluation for service-connected prostate cancer is denied.


REMAND

The Board finds that VA has not completed its duty to assist in regard to the appellant's claim to reopen his claim for entitlement to service connection for skin cancer.  At the May 2011 Board hearing, the appellant testified that he had received all of his treatment at VA in Minneapolis, Minnesota.  (See Tr. at p. 4-5).  The appellant reported that he has had a skin condition since service, and that he first sought treatment for skin problems in the late 1960s or early 1970s.  (Tr. at p. 5).  A March 2009 VA examination report indicates the appellant reported that he was told by a VA doctor in the 1970s that his skin condition was related to Agent Orange, and that he had multiple skin cancers removed between the 1980s and present at the Minneapolis VA Medical Center.  A January 2010 memorandum reflects that Minneapolis VA Medical Center records for "mental health treatment" between 1969 and 1970 were unavailable for review.  However, there is no indication the RO attempted to obtain VA treatment records concerning the appellant's "skin" disability or that such records were unavailable.  The appellant's complete VA treatment records from the late 1960s to present have not been associated with the claims file and there is no indication that the RO attempted to obtain these records.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA has not completed its duty to assist.  As the appellant indicated that he received treatment for a skin condition at VA in the late 1960s or early 1970s, the records are relevant to the claim, and an effort should be made to locate the appellant's complete VA treatment records from 1967 to present so that they may be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2).  

The July 2006 VA examination report reflects that the appellant is receiving disability benefits under the Social Security Act.  The May 2010 VA examination report indicates the appellant retired due to physical problems.  As skin cancer is a physical problem, VA has been put on notice of the possible existence of relevant Social Security Administration records.  However, the claims folder does not reflect that the RO requested the records from the Social Security Administration.  Because the Social Security Administration records may be pertinent to the adjudication of the appellant's claim, the Board finds that reasonable efforts should be made to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 (1992) (noting that VA has a duty to obtain Social Security Administration records when they may be relevant).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from November 1967 to present, including records from the VA Medical Center in Minneapolis, Minnesota.  In particular, all VA records of treatment of the Veteran, including for a "skin" disability, should be obtained.  In requesting such records, the Veteran must be identified by his first, middle and last names (in contrast to the request utilizing the Veteran's middle and last names only as indicated in the January 9, 2010 memorandum).  If no such records are available, the claims folder must indicate this fact.

2.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the appellant's claim for disability benefits, including any medical records used to make the decision.  If the search for these records yields negative results, this fact should be clearly noted in the claims folder.  Also, provide the appellant with notice of any inability to obtain these records.

3.  Thereafter, readjudicate the issue on appeal of whether new and material evidence has been received to reopen a claim for entitlement to service connection for skin cancer.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


